Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of September 26, 2022.  The rejections are stated below.  Claims 1-9 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.  According to Applicant’s specification, the claims are directed towards portfolio optimization and management (0003).  Applicant’s invention is directed towards an improvement in portfolio management (0004). Creating a template is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to portfolio optimization and management itself and do not result in any computer functionality or technical/technology.
4.	The additional elements of a computer system comprising at least one processor operable in executing program code stored on at least one non-transitory computer-readable medium, displaying via a graphical user interface of the computer system does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of portfolio optimization and management which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The use of a computer system comprising at least one processor operable in executing program code stored on at least one non-transitory computer-readable medium, displaying via a graphical user interface of the computer system (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of portfolio optimization and management and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of portfolio optimization without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 8-9 is directed to a system/product which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites a method of facilitating optimization of after-tax wealth across a portfolio of taxable equity security tax-lots over at least one investment time period, said method being implemented by a computer system comprising at least one processor operable in executing program code stored on at least one non-transitory computer-readable medium to cause the computer system to perform the method comprising:

said at least one processor receiving tax data, data representing the tax-lots in said portfolio, equity security expectation data, and realized gain and loss data;

said at least one processor performing first reiterative processing based on said tax data. tax lot, equity security expectation, and realized gain and loss data to determine a recommended sequence for potentially selling a plurality of said tax-lots such that doing so would generate the greatest excess after-tax returns relative to holding the respective tax-lots over the at least one investment time period, wherein the first reiterative processing comprises updating the realized gain and loss data following the determination of each tax lot in the sequence for determining the next tax lot in the sequence, wherein the recommended tax-lot selling sequence is organized according to successively descending respective after-tax returns relative to holding the respective tax lot; and

following said first reiterative processing, said at least one processor performing second reiterative processing to determine a recommended sequence for potentially selling a plurality of residual ones of said tax-lots such that doing so would give up the least opportunity cost relative to holding the respective tax-lots over the at least one investment time period, wherein the second reiterative processing comprises updating the realized gain and loss data following the determination of each tax lot in the sequence for determining the next tax lot in the sequence, wherein the recommended tax-lot selling sequence is organized according to successively ascending respective return potential remaining over the at least one investment period relative to holding the respective tax lot; and displaying via a graphical user interface of the computer system at least one of (i) the recommended tax-lot selling sequence organized according to successively descending respective after-tax returns relative to holding the respective tax lot and (ii) the recommended tax-lot selling sequence organized according to successively ascending respective return potential remaining over the at least one investment period relative to holding the respective tax lot. These limitations (with the exception of italicized limitations) describe an abstract idea of portfolio optimization and corresponds to Certain Methods of Organizing Human Activity (fundamental economic principles such as hedging and mitigating risk). The claim also recites a computer system comprising at least one processor operable in executing program code stored on at least one non-transitory computer-readable medium, and displaying via a graphical user interface of the computer system which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a computer system comprising at least one processor operable in executing program code stored on at least one non-transitory computer-readable medium, displaying via a graphical user interface of the computer system are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Claim 2 recites “The method according to claim 1, further comprising, prior to said first reiterative processing:
said at least one processor receiving data designating sale shares of a position comprising a plurality of tax lots;
said at least one processor performing third reiterative processing based on said tax data. tax lot, equity security expectation, and realized gain and loss data to determine a sequence for potentially selling a plurality of tax-lots of said position such that doing so would generate the greatest excess after-tax returns relative to holding the respective tax-lots of said position over the at least one investment time period, wherein the third reiterative processing comprises updating the realized gain and loss data following the determination of each tax lot in the sequence for determining the next tax lot in the sequence, wherein the recommended tax-lot selling sequence is organized according to successively descending respective after-tax returns relative to holding the respective tax lot of the position; and
following said third reiterative processing, said at least one processor performing fourth reiterative processing to determine a sequence for potentially selling a plurality of residual ones of said multiple tax-lots of said position designated for sale such that doing so would give up the least opportunity cost relative to holding the respective tax-lots of said position over the at least one investment time period, wherein the fourth reiterative processing comprises updating the realized gain and loss data following the determination of each tax lot of said position in the sequence for determining the next tax lot of said position in the sequence, wherein the recommended tax-lot selling sequence for said position designated for sale is organized according to successively ascending respective return potential remaining over the at least one investment period relative to holding the respective tax lot”. The limitations of claim 2 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 3 recites “further comprising, prior to said third reiterative processing: said at least one processor receiving data designating sale of at least one share of each of one or more respective individual tax lots corresponding to one or more respective equities that are not of a common position; and said at least one processor updating the realized gain and loss data to reflect the potential sale of the designated at least one share of each of the individual tax lots corresponding to one or more respective equities that are not of a common position” which are no more than mere instructions to apply the exception using a generic computer component.  
Claim 4 recites “further comprising, prior to said first reiterative processing: said at least one processor receiving data designating sale of at least one share of each of one or more respective individual tax lots corresponding to one or more respective equities that are not of a common position; and said at least one processor updating the realized gain and loss data to reflect the potential sale of the designated at least one share of each of the individual tax lots corresponding to one or more respective equities that are not of a common position” which are no more than mere instructions to apply the exception using a generic computer component.  
Claim 5 recites “wherein at least one of the first and second reiterative processing comprises tax-loss harvesting analysis” which further defines the abstract idea.
Claim 6 recites “wherein at least the first reiterative processing comprises for each iteration tax-lot strategy path analysis of each residual tax lot to identify a maximum strategy” which further defines the abstract idea.
Claim 7 recites “further comprising the at least one processor receiving highest justifiable price data for the tax lots” which further defines the abstract idea.
Therefore, claims 1-9 are directed to an abstract idea. Thus, the claims 1-9 are not patent-eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30 am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692